Exhibit 10.2

 

AMENDMENT NO. 1 TO SECOND AMENDED AND

RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF TRADE STREET OPERATING PARTNERSHIP, LP

 

THIS AMENDMENT NO. 1 (the “Amendment”) to the Second Amended and Restated
Agreement of Limited Partnership (the “OP Agreement”) of Trade Street Operating
Partnership, LP, a Delaware limited partnership (the “Operating Partnership”) is
made and entered into effective as of February 23, 2014 by and among Trade
Street OP GP, LLC, a Delaware limited liability company and the general partner
of the Operating Partnership (the “General Partner”), Trade Street Residential,
Inc. (the “Parent”), and Trade Street Capital, LLC, Trade Street Adviser GP,
Inc., Michael D. Baumann and Heidi Baumann (collectively, the “Class B Unit
Holders”).

 

WHEREAS, the Class B Unit Holders are the holders, collectively, of 210,915
Class B Contingent Units of limited partnership interests (the “Class B Units”)
in the Operating Partnership;

 

WHEREAS, the General Partner, the Parent and the Class B Unit Holders
(collectively, the “Partners”) comprise all the partners of the Operating
Partnership;

 

WHEREAS, the Partners desire to amend the OP Agreement in the manner and on the
terms set forth below and in Exhibit A hereto;

 

WHEREAS, except to the extent amended by this Amendment No. 1, the Partners
intend that the OP Agreement continue in full force and effect, as amended
herein;

 

NOW, THEREFORE, the Partners, intending to be legally bound, hereby adopt the
following amendment to the OP Agreement:

 

1.Exhibit A of the OP Agreement is amended and restated as set forth as Exhibit
A hereto for the purpose of reflecting the conversion of Class B Contingent
Units into OP Units by agreement of the Partners.

 

2.The General Partner, immediately following execution of the Amendment No. 1,
will deliver to Michael D. Baumann at 915 North Southlake Drive, Hollywood,
Florida 33019, a letter from the General Partner acknowledging that Michael D.
Baumann and Heidi Baumann are the owners of 2,343,500 OP Units pursuant to this
Amendment No. 1.

 

In all other respects, the OP Agreement shall remain in full force and effect as
amended by the foregoing.

 

This Amendment shall be effective on the earlier of execution and delivery of
that certain First Amendment to Credit Agreement between the Operating
Partnership, the Parent and the financial institutions party thereto or 11:59
p.m. Eastern Standard Time on February 26, 2014. Until such time, this Amendment
shall have no force or effect, but after such time, this Amendment will be
self-executing with no further action required by the Partners.






 

 




IN WITNESS WHEREOF, the parties have signed and delivered this Amendment No. 1
as of the day and year first above written.

 

  GENERAL PARTNER:       Trade Street OP GP, LLC       By:  Trade Street
Residential, Inc., its sole member       By: /s/ Richard Ross   Name:  Richard
Ross   Title:  Chief Financial Officer       LIMITED PARTNERS:       Trade
Street Residential, Inc.       By: /s/ Richard Ross   Name:  Richard Ross  
Title:  Chief Financial Officer       Trade Street Capital, LLC       By: /s/
Michael D. Bauman   Name:  Michael D. Baumann   Title:  Chairman       Trade
Street Advisor GP, Inc.       By: /s/ Michael D. Bauman   Name:  Michael D.
Baumann   Title:  President       /s/ Michael D. Baumann   Michael D. Baumann  
    /s/ Heidi Baumann   Heidi Baumann

 

 

 

 

Exhibit A

 

PARTNERS AND PARTNERSHIP UNITS

 

 

Name and Address

 

OP Units

(Percentage)

  

Class A Preferred Units

(Percentage)

  

Class B Contingent Units

(Percentage)

                Trade Street OP GP, LLC        309,130       19950 West Country
Club Drive,        100.0%      Suite 800                Aventura, FL  33180 
                               Trade Street Residential, Inc.   36,350,181  
         19950 West Country Club Drive,   93.9%           Suite 800           
    Aventura, FL  33180                                 Trade Street Capital,
LLC             0                0.0%                  Trade Street Adviser GP,
Inc.             0                0.0%                  Michael D. and Heidi
Baumann,   2,343,500         0  Tenants in the Entirety   6.1%        0.0% 915
North Southlake Drive                Hollywood, FL  33019               

 



 

